Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
LCD Complaint: Continuous Glucose Monitoring System

Docket No. C-13-403
Decision No. CR2797
Date: May 23, 2013

DECISION DISMISSING LCD COMPLAINT

The complaint of a Medicare beneficiary (Complainant) dated January 7, 2013,
challenging a Local Coverage Determination (LCD) titled Continuous Glucose
Monitoring System is dismissed as unacceptable pursuant to 42 C.F.R. § 426.410(c)(2).'
The purported aggrieved party is entitled to request further review by the Appellate
Division of the Departmental Appeals Board (the Board) as explained hereafter.

I. Background

On January 7, 2013, Complainant filed a letter in which he requested Medicare coverage
for continuous glucose monitoring and supplies. The case was assigned to me on
February 13, 2013. I construed the letter to be a complaint challenging a LCD titled
Continuous Glucose Monitoring System.

I advised Complainant by letter dated March 21, 2013, that I had evaluated his complaint
pursuant to 42 C.F.R. § 426.410 and concluded that it was unacceptable. Therefore, I
granted Complainant until May 1, 2013, to file an acceptable amended complaint. As of
the date of this decision, the Complainant has filed no response and no amended
complaint.

' The names of Medicare beneficiaries are not listed in published decisions to protect
their privacy. 68 Fed. Reg. 63,691, 63,709 (Nov. 7, 2003).
II. Discussion
A. Applicable Law

Section 1862 of the Social Security Act (the Act) (42 U.S.C. § 1395y), which is
applicable to both Medicare Part A and Part B, provides that no payment may be made
for items or services “which . . . are not reasonable and necessary for the diagnosis or
treatment of illnesses or injury or to improve the function of a malformed body member .
...” The Secretary of the Department of Health and Human Services (the Secretary) has
provided by regulation that any services not reasonable and necessary for one of the
purposes listed in the regulations are excluded from coverage under Medicare. 42 C.F.R.
§ 411.15(k). The Medicare Benefit Policy Manual, CMS pub. 100-02, ch.16, §§ 10 and
20, provides that no payment may be made for items and services that are not reasonable
and necessary for the diagnosis or treatment of illness or injury or to improve the
functioning of a malformed body member.

The Centers for Medicare and Medicaid Services (CMS) administers the Medicare
program (Act §§ 1102, 1871, 1874) and contracts with carriers and intermediaries
(Medicare contractors) to act on its behalf in determining and making payments to
providers and suppliers of Medicare items and services. Act §§ 1816, 1842. The Act
provides for both National Coverage Determinations (NCD) and LCDs. Act

§ 1869(f)(1)(B) and (2)(B) (42 U.S.C. §1395ff(£)(1)(B) and (2)(B)). An LCD, as defined
by the Act, is “a determination by a fiscal intermediary or a carrier . . . respecting whether
or not a particular item or service is covered” within the area covered by the contractor.
Act § 1869(f)(2)(B) (42 U.S.C. § 1395ff(£)(2)(B)); 42 C.F.R. § 400.202. In the absence
of a NCD or a LCD, individual claims determinations are made based upon an individual
beneficiary’s particular factual situation. 68 Fed. Reg. 63,691, 63,693 (2003) citing
Heckler v. Ringer, 466 U.S. 602, 617 (1984) (recognizing that the Secretary has
discretion to either establish a generally applicable rule or to allow individual
adjudication); 42 C.F.R. §§ 426.420(a), (b), (e)(1), 426.460(b)(1), 426.488(b).

An aggrieved Medicare beneficiary who has been denied coverage for an item or service
based on a LCD may challenge that LCD before an administrative law judge (ALJ). The
aggrieved party initiates the review by filing a written complaint that meets the criteria
specified in the governing regulations. 42 C.F.R. §§ 426.400; 426.410(b)(2). If an ALJ
determines that the complaint is unacceptable, the ALJ must provide the aggrieved party
one opportunity to amend the unacceptable complaint. 42 C.F.R. § 426.410(c)(2). Ifthe
aggrieved party fails to submit an acceptable amended complaint within a reasonable
timeframe as determined by the ALJ, the ALJ must issue a decision dismissing the
unacceptable complaint. 42 C.F.R. § 426.410(c)(2). If a complaint is determined
unacceptable after one amendment, the beneficiary is precluded from filing again for six
months after being informed that it is unacceptable. 42 C.F.R.

§ 426.410(c)(3).

B. Findings of Fact, Conclusions of Law, and Analysis

1. Complainant failed to file an amended complaint within the allotted
timeframe and dismissal is required by 42 C.F.R. § 426.410(c)(2).

In my letter to Complainant dated March 21, 2013, I advised him that although he
submitted physicians’ statements that continuous glucose monitoring may benefit him, he
failed to submit documents showing that a Medicare contractor denied coverage or would
deny coverage for the necessary equipment based on a LCD within the 120 days
preceding his LCD complaint. Therefore, it is not possible to determine whether or not
Complainant is actually an aggrieved party within the meaning of 42 C.F.R. § 426.110
and eligible to file a LCD complaint. I advised Complainant that his complaint was
unacceptable because he had not identified or provided a copy of any LCD or NCD that
was cited by a Medicare contractor as a basis for denying his claim for Medicare
payment. I also advised him that he failed to submit any clinical or scientific evidence
that supports his position that a determination not to provide coverage for continuous
glucose monitoring is unreasonable, other than his physicians’ statements. 42 C.F.R.

§ 426.400(c)(6).

I gave Complainant a reasonable time until May 1, 2013 to amend his complaint. I
advised Complainant that his amended complaint must satisfy all the requirements for an
acceptable complaint specified at 42 C.F.R. § 426.400. I advised him that if the amended
complaint did not contain all the required information, I would dismiss his case.

No amended complaint has been received and dismissal is mandated by 42 C.F.R.
§ 426.410(c)(2).

2. Appeal rights. 42 C.F.R. §§ 426.462, 426.465.
Pursuant to 42 C.F.R. § 426.465(a), an aggrieved party may request review by the Board.
Except upon a showing of good cause, a request for review by the Board must be filed
within 30 days of the date of this decision (42 C.F.R. § 426.465(e)) and must comply
with the requirements of 42 C.F.R. § 426.465(f).

II. Conclusion

For the foregoing reasons, the complaint is dismissed.

/s/
Keith W. Sickendick
Administrative Law Judge

